ON MOTION FOR REHEARING
Respondent is to receive credit against the sentence imposed by order of this Court dated October 25, 1984 for time served pursuant to the sentence imposed by the Circuit Court for the Eleventh Juci-dial Circuit of Florida in case number 82-19035.
In all other respects the Motion for Rehearing, Clarification, New Trial, Revise and/or Amend its Final Order Dated October 25, 1984, with Incorporated Memorandum of Law is hereby denied.
The Motion for Stay of Execution is granted and the proceedings in this Court are stayed to and including February 20, 1985, to allow respondent to seek review in the Supreme Court of the United States and obtain any further stay from that court.
It is so ordered.